            Case 1:19-cv-03845 Document 1 Filed 12/30/19 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


GILDA YAZZIE,
PO Box 277
Lukachikai, AZ 86507

              Plaintiff,                                Case No. 1:19-cv-3845

      v.

NATIONAL ORGANIZATION FOR
WOMEN,
1100 H St, NW, Suite 300
Washington, DC 20005

TONI VAN PELT, In her individual capacity,
Residential address unknown

CYNTHIA DRABEK, In her individual
capacity, Residential address unknown

BETH CORBIN, In her individual capacity,
Residential address unknown

              Defendants.


                                   NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, and for the sole purpose of removing this

matter to the United States District Court for the District of Columbia, Defendant National

Organization for Women, Inc. (“Defendant” or “NOW”), states as follows:

                                  STATE COURT ACTION

       1.     On or around October 27, 2019, Plaintiff Gilda Yazzie (“Plaintiff”) filed this action

against Defendant in the Superior Court for the District of Columbia, Case No. 2019 CA 007092

B.
              Case 1:19-cv-03845 Document 1 Filed 12/30/19 Page 2 of 4



       2.      On December 11, 2019, NOW acknowledged receipt of service of the Summons

and Complaint. Pursuant to 28 U.S.C. § 1446(a), copies of the Summons and Complaint served

upon Defendant in the state court action are attached to this Notice of Removal.

       3.      The Complaint also names Toni Van Pelt, Cynthia Drabek 1, and Beth Corbin as

Defendants. Ms. Van Pelt, Ms. Drabek and Ms. Corbin have been served with the Complaint, and

they consent to NOW’s removal of the Complaint to Federal Court.

       4.      Pursuant to 28 U.S.C. § 1446(a), the D.C. Superior Court Action, which was

commenced in the Superior Court of the District of Columbia, may be removed to the United States

District Court for the District of Columbia because this Court is the federal district court which

includes the District of Columbia within its jurisdiction.

                           FEDERAL QUESTION JURISDICTION

       5.      This Court has original jurisdiction over the matter because Plaintiff’s Complaint

asserts putative claims of discrimination and retaliation in violation of Title VII of the Civil Rights

Act of 1964 (“Title VII”) and 42 U.S.C. § 1981 against Defendant. Specifically, Counts I-VI of

the Complaint state claims that arise under Title VII or §1981 and, therefore, the claims arise under

the “Constitution, laws, or treaties of the United States” as required under 28 U.S.C. § 1331. This

Court also has supplemental jurisdiction over Plaintiff’s remaining claims pursuant to 28 U.S.C.

§§ 1367(a) and 1441(c)

                 COMPLIANCE WITH PROCEDURAL REQUIREMENTS

       6.      Removal of this action is timely as Defendant filed this Notice of Removal within

thirty (30) days of the date on which Defendant was served. See 28 U.S.C. § 1446.



1
 Ms. Drabek was incorrectly named as “Cynthia Draebek” in the action filed in the Superior
Court for the District of Columbia. NOW requests that the caption correctly state, “Cynthia
Drabek.”


                                                   2
               Case 1:19-cv-03845 Document 1 Filed 12/30/19 Page 3 of 4



        7.       Washington, D.C. is situated in the District of Columbia and, pursuant to 28 U.S.C.

§ 1441(a), this Court is the appropriate forum to entertain this Notice of Removal.

        8.       A copy of this Notice of Removal is being filed with the Clerk of the District of

Columbia Superior Court, and a copy is being served on Plaintiff as required by 28 U.S.C.

§ 1446(d). A copy of the Notice of Filing of Notice of Removal is filed herewith.

        9.       A copy of the Notice to Plaintiff of Filing of Notice of Removal, which was served

on Plaintiff in accordance with 28 U.S.C. § 1446(a) is attached.

        10.      The required filing fee and an executed civil cover sheet accompany this Notice.

                                      RELIEF REQUESTED

        12.      For the foregoing reasons, Defendant requests that the United States District Court

for the District of Columbia, assume jurisdiction over the above-captioned action and issue such

further orders and processes as may be necessary to bring before it all parties necessary for the

trial of this action.



Dated: December 30, 2019                              /s/ Ethan D. Balsam
                                                      Ethan D. Balsam (DC Bar No. 975239)
                                                      LITTLER MENDELSON, P.C.
                                                      815 Connecticut Avenue, NW
                                                      Suite 400
                                                      Washington, DC 20006-4046
                                                      202.842.3400 Telephone
                                                      202.842.0011 Facsimile
                                                      EBalsam@littler.com

                                                      Counsel for Defendants
                                                      National Organization for Women, Toni Van
                                                      Pelt, Cynthia Drabek and Beth Corbin




                                                  3
             Case 1:19-cv-03845 Document 1 Filed 12/30/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that, on December 30, 2019, a copy of the foregoing Notice of Removal of

Action was served by first class mail, postage prepaid, upon the following:

                              Angela Alioto
                              Law Office of Joseph L. Alioto
                              & Angela Alioto
                              700 Montgomery St
                              San Francisco, CA 94111

                              Counsel for Plaintiff

I further certify that, pursuant to 28 U.S.C. § 1446(d), on December 30, 2019, a copy of the

foregoing Notice of Removal was served via Case FileXpress upon the following:

                              James D. McGinley
                              Clerk of the Court
                              Superior Court of the District of Columbia
                              500 Indiana Avenue, N.W.
                              Washington, DC 20001



                                                       /s/ Ethan D. Balsam
                                                      Ethan D. Balsam




                                                4
